Citation Nr: 0810602	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was discharged from service in March 1970 and 
was not a prisoner of war.

2.  At the time of the veteran's death in June 2003, service 
connection was in effect for several disabilities, including 
post-traumatic stress disorder, for which a 100 percent 
rating had been in effect since August 29, 1995.

3.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death.




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in February 2004, June 2004, June 2006, and 
September 2006 letters, the RO and AMC provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence that pertains to 
the claim.  The appellant was also provided with notice of 
the information and evidence needed to establish an effective 
date for an award of death benefits in the September 2006 
letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, lay statements, and VA examination reports.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
appellant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse and to the children of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22(a) (2007).  The service-connected 
disability(ies) must have been (1) continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death, or (2) continuously rated 
totally disabling for a period of not less than 5 years from 
the date of the veteran's discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  Id.  The total 
disability rating may be schedular or based on individual 
unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c) 
(2007).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation for 
reasons specified in the regulations which are not relevant 
here, or because the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2007). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on 
decisions rendered during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2007).  

Thus, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error 
(CUE) in a decision on a claim filed during the veteran's 
lifetime.

At the time of the veteran's death, service connection was in 
effect for the following:  post-traumatic stress disorder 
rated as 100 percent disabling effective from August 29, 
1995; tinnitus of the left ear rated as 10 percent disabling 
effective June 17, 1980; and hearing loss rated as 
noncompensable effective from December 10, 1975.  The veteran 
had a combined schedular rating of 100 percent from August 
29, 1995, which is a period of time less than 10 years from 
his death.  Thus, he did not meet the statutory duration 
requirements for a 100 percent rating at the time of his 
death in June 2003.  Moreover, the appellant has not argued 
that any prior determinations rendered on the veteran's 
claims were clearly and unmistakably erroneous.  

Accordingly, the veteran did not meet the statutory duration 
requirements for a total disability rating at the time of his 
death.  For this reason, the Board must regrettably conclude 
that the requirement of 38 U.S.C.A. § 1318 have not been met, 
and the claim for DIC benefits under that provision must be 
denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

In a February 2008 letter, the Board notified the appellant 
that it had received additional evidence in support of her 
appeal-specifically, a medical opinion dated October 30, 
2007 from Dr. L.M. and a medical opinion dated October 16, 
2007 from Dr. K.J.U.  The Board advised the appellant that 
this evidence was not previously considered in a decision by 
the RO or the AMC and that she had the right to have them 
review it before the Board does or she may waive this right 
by submitting a waiver in writing.  The appellant was advised 
that she had 45 days from the date of the letter to respond 
and that if the Board had not heard from her by the end of 
the 45-day time period, the Board would assume that she did 
not wish to have the Board decide her appeal at this time, 
and the Board would remand her appeal to the RO/AMC for 
review.  The appellant did not respond to the letter.  

In addition, in the context of a claim for DIC benefits, VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In this case, the appellant was not provided with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board notes that a September 2006 letter did 
provide the criteria to establish service connection, but the 
letter pertained to a veteran's claim and asked for evidence 
that "You had an injury in military service ...."  Such a 
letter would likely be confusing for a widow attempting to 
establish service connection for the cause of death, as it 
appears to ask for information regarding her personal health, 
not the veteran's.  Thus, corrective notice should be 
provided on remand that conforms to the Court's decision in 
Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied in accordance 
with Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

2.  Re-adjudicate the cause of death 
claim, to include consideration of the 
October 2007 medical opinions that have 
been added to the record since the August 
2007 supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


